Citation Nr: 0735372	
Decision Date: 11/09/07    Archive Date: 11/26/07

DOCKET NO.  04-37 179	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for residuals of an injury 
to the right wrist, hand and finger.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

W. Yates, Counsel




INTRODUCTION

The veteran served on active duty from December 1962 to 
January 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.  


REMAND

The veteran is seeking service connection for residuals of an 
injury to his right wrist, hand, and finger.  He claims that 
he injured his right wrist, hand, and finger during parachute 
training at Fort Campbell, Kentucky, in mid-February 1963.  
Specifically, he alleges that he was placed in a cast by 
medical personnel at the U.S. Army Hospital at Fort Campbell, 
Kentucky in mid-February 1963.  He also contends that this 
cast was removed at the U.S. Army Health Clinic in Bramburg, 
Germany in April 1963.

Based upon its review of the veteran's claims folder, the 
Board finds that there is a further duty to assist the 
veteran with his claim herein.  The Board notes that the RO 
has previously obtained the veteran's service medical 
records.  Nevertheless, pursuant to VA's duty to assist the 
appellant in developing evidence in support of his claim, the 
RO should attempt to obtain any additional records of 
clinical treatment which may be available directly from the 
specific treatment facilities identified by the veteran.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2007).  

Accordingly, the case is remanded for the following action:

1.  The RO should attempt to obtain, to 
the extent possible, treatment records 
relating to the veteran's injury to the 
right wrist, hand, and finger from the 
U.S. Army Hospital in Fort Campbell, 
Kentucky, dated from January 1963 though 
March 1963; and from the U.S. Army Health 
Clinic in Bramburg, Germany, dated from 
March 1963 through May 1963.  All 
attempts to locate this evidence must be 
documented in the claims file by the RO.  
If, after making reasonable efforts to 
secure these records the RO is unable to 
secure the same, the RO must notify the 
veteran.

2.  The RO must contact the veteran and 
afford him the opportunity to identify 
the source of any post service medical 
treatment records that pertain to alleged 
inservice injury to the right wrist, 
hand, and finger.  The Board is 
particularly interested in obtaining post 
service treatment records relating to 
this condition prior to 2002.  
Subsequently, the RO must make 
arrangements to obtain all records of 
treatment or examination from all sources 
listed by the veteran.  All information 
obtained must be made part of the file.  
All attempts to secure this evidence must 
be documented in the claims file by the 
RO.  The veteran and his representative 
must be informed as to the result of 
these efforts.  The veteran must then be 
given an opportunity to respond.

3.  After any additional development the 
RO deems appropriate, the RO must then 
readjudicate the claim and, thereafter, 
if the claim on appeal remains denied, 
the veteran and his representative, if 
any, must be provided a supplemental 
statement of the case.  After the veteran 
has had an adequate opportunity to 
respond, the appeal must be returned to 
the Board for appellate review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



